 1   ROBERT J. HANNA, Bar No. 66105
     robert.hanna@bbklaw.com
 2   SETH MEREWITZ, Bar No. 195982
     seth.merewitz@bbklaw.com
 3   MATTHEW L. GREEN, Bar No. 227904
     matthew.green@bbklaw.com
 4   Best Best & Krieger LLP
     655 West Broadway, 15th Floor
 5   San Diego, CA 92101
     Telephone: (619) 525-1300
 6   Facsimile: (619) 233-6118
 7   Attorneys for Plaintiff
     DIMENSION PROPERTIES, LLC
 8

 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11

12   DIMENSION PROPERTIES, LLC,                  Case No. 2:18-cv-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14   v.                                          EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15   UNITED STATES OF AMERICA;                   RULE 26(f) CONFERENCE; ORDER
     and CITY OF SACRAMENTO,                     THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17

18

19

20

21

22

23

24

25

26

27

28
                                                             STIP. TO FURTHER EXTEND TIME
     60441.00054\32037433.1                    -1-
                                                                      2:18-CV-01865-MCE-CKD
                                 1                                         RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United States
                                 5   of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan
                                 9   within sixty (60) days of service of the Complaint. (ECF No. 4 at 2:14-16.)
                                10            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
655 WEST BROADWAY, 15TH FLOOR




                                11   response to the Complaint. (ECF No. 5.)
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12            WHEREAS, since early August 2018, respective counsel for Dimension and
        LAW OFFICES OF




                                13   the United States have been meeting and conferring regarding the action in an effort
                                14   to reach an amicable resolution of this matter, which has included, but not been
                                15   limited to, potential legislative efforts that will moot the action.
                                16            WHEREAS, in light of the parties’ settlement efforts, and upon the stipulations
                                17   of the parties, the Court extended the time for the United States to respond to the
                                18   Complaint to May 21, 2019, and continued the deadline for the parties to meet and
                                19   confer as required by Federal Rule of Civil Procedure 26(f) to June 24, 2019. (ECF
                                20   Nos. 8, 10, 13.)
                                21            WHEREAS, the discussions and efforts aimed at reaching an informal
                                22   resolution of this matter, including, but not limited to, potential legislation that will
                                23   moot the action, remain ongoing.
                                24            WHEREAS, in light of these ongoing settlement efforts, Dimension and the
                                25   United States agree (1) that the time for the United States to respond to the Complaint
                                26   should be further extended to September 23, 2019, and (2) that the deadline for the
                                27   parties to meet and confer as required by Federal Rule of Civil Procedure 26(f) should
                                28   be further continued to October 28, 2019.
                                                                                                STIP. TO FURTHER EXTEND TIME
                                      60441.00054\32037433.1                    -2-
                                                                                                         2:18-CV-01865-MCE-CKD
                                 1                                     STIPULATION
                                 2           IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 3   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of Best
                                 4   Best & Krieger LLP, and the United States, by and through its counsel of record,
                                 5   Joseph B. Frueh, Assistant United States Attorney, (1) that the United States shall
                                 6   have until September 23, 2019, to respond to the Complaint in the above-captioned
                                 7   action, and (2) that the parties shall have until October 28, 2019, to meet and confer
                                 8   as required by Federal Rule of Civil Procedure 26(f) regarding their discovery plan.
                                 9
                                     Dated: May 15, 2019               BEST BEST & KRIEGER LLP
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP




                                                                       By: /s/ Robert J. Hanna
      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                                                         ROBERT J. HANNA
                                                                         SETH MEREWITZ
                                13                                       MATTHEW L. GREEN
                                                                         Attorneys for Plaintiff
                                14                                       DIMENSION PROPERTIES, LLC
                                15   Dated: May 13, 2019
                                16
                                                                       By: /s/ Joseph B. Frueh (as authorized on 5/13/19)
                                17                                       JOSEPH B. FRUEH
                                18
                                                                         Assistant United States Attorney
                                                                         Attorneys for Defendant
                                19
                                                                         UNITED STATES OF AMERICA

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                             STIP. TO FURTHER EXTEND TIME
                                     60441.00054\32037433.1                   -3-
                                                                                                      2:18-CV-01865-MCE-CKD
                                 1                                          ORDER
                                 2

                                 3           Pursuantto the stipulation between the parties, (ECF No. 15), the United States
                                 4   shall have until September 23, 2019, to respond to the Complaint in the above-
                                 5   captioned action, and (2) the parties shall have until October 28, 2019, to meet and
                                 6   confer as required by Federal Rule of Civil Procedure 26(f) regarding their discovery
                                 7   plan.
                                 8           IT IS SO ORDERED.
                                 9
                                     Dated: May 16, 2019
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                                                                                              STIP. TO FURTHER EXTEND TIME
                                     60441.00054\32037433.1                    -4-
                                                                                                       2:18-CV-01865-MCE-CKD
